Citation Nr: 1639995	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-31 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2. Entitlement to a compensable disability rating for residuals of a shell fragment wound of the left low back.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including service in the Republic of Vietnam for which he earned the Purple Heart citation.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2009, March 2010, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2013, when it was remanded for further development.  The requested development has been completed with respect to the claim of service connection for hypertension and no further action to ensure compliance with the remand directive is required.  However, with respect to the claim for an increased disability rating for shell fragment wound residuals, the development ordered was not completed and all of the medical examinations and opinions referenced in the October 2013 remand were not obtained.  As a result, that matter is once again remanded for appropriate development and compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased disability rating for residuals of a shell fragment wound to the left low back and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not manifested in service or within one year of service separation and is not shown to have been caused or aggravated by any service-connected disabilities, to include diabetes mellitus or posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to any service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in December 2013 with a second VA opinion provided in October 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, evidence must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

A review of the Veteran's service treatment records reveals no discussion of hypertension and no evidence of elevated blood pressure.  His blood pressure at the time of the service entrance examination in 1969 was 124/80; his blood pressure at the time of the service separation examination in 1971 was 120/80.  In addition, there is no evidence that hypertension was manifested within the first year after service separation.  As such, the criteria for service connection under 38 C.F.R. §§ 3.303, 3.307, and 3.309 based on direct causation or manifestation within the presumptive period are not met.

In the claim filed in April 2010, the Veteran asserted that his hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD), which has been rated as 100 percent disabling since April 2009.  A January 2012 treatment note from the Veteran's mental health provider noted that there was a discussion with the Veteran regarding the severity of his ongoing PTSD symptoms and that they could certainly cause or exacerbate an elevated blood pressure.  A letter from the Veteran's doctor submitted in February 2012 stated that he had been treating him for hypertension since February 1988.  The Veteran has also informed his mental health provider that he noticed a sharp increase in his blood pressure when in a crowd.

At the February 2012 hearing, the Veteran testified that he believed his hypertension was due to his military service because it all started within less than a year, but he sought treatment privately instead of through VA.  He also reported that his VA providers had told him that his hypertension, his nerves, and his high blood pressure all came from Agent Orange and PTSD.

A VA examination in December 2013 noted that the Veteran was diagnosed with hypertension in 1980 and had been taking medication to regulate it ever since.  The examiner noted that there was no evidence of hypertension during the Veteran's active duty service.  The examiner offered the opinion that the Veteran's hypertension was not likely to be related to his military service or to any service-connected disabilities.  Specifically with respect to the Veteran's diagnosis of diabetes mellitus, the examiner noted that diabetes was not diagnosed until 2009, nearly thirty years after the diagnosis of hypertension, and therefore would not have caused the Veteran's hypertension.  The Veteran's blood pressure and diabetes were both noted to be well-controlled with medication with no increase in the severity of the hypertension.  The examiner also noted that the Veteran's hypertension was diagnosed prior to his diagnosis of PTSD and that the examiner could find no medical information suggesting a causal relationship between PTSD and hypertension.  The examiner noted that most cases of hypertension in adults are primary or essential hypertension for which there is no identifiable cause; secondary hypertension caused by an underlying medical condition tends to have sudden onset and result in higher blood pressures than primary hypertension.

A VA expert opinion was obtained in October 2014 from a psychologist with respect to the question of whether the Veteran's PTSD caused or aggravated his hypertension.  The examiner reviewed the Veteran's claims file and noted that the prominent symptoms of PTSD were sleep disruption and increased autonomic arousal and that two physicians had offered the opinion that the Veteran's hypertension was not caused or aggravated by his PTSD.  The provider added that, from a psychological standpoint, hypertension is not a symptom of PTSD and is squarely in the area of expertise of the other medical examiners and he considered the existing opinions to be authoritative.

Based on the evidence set forth above, the Veteran's hypertension is not shown to have been caused or aggravated by his service-connected disabilities of diabetes mellitus or PTSD.  Specifically, the Board notes that the diagnosis of hypertension long precedes the diagnosis of diabetes mellitus and that there has been no significant change in the severity of the Veteran's hypertension since the diagnosis of diabetes mellitus.  This represents strong evidence that hypertension was neither caused nor aggravated by diabetes mellitus, as discussed in the December 2013 VA examination report.

The issue is slightly less clear-cut with respect to the Veteran's PTSD.  In this instance, while the Veteran was diagnosed with PTSD in 2009, or nearly 30 years after the diagnosis of hypertension, it is clear from the record that the Veteran's PTSD symptoms had long preceded the assignment of the diagnosis.  Therefore, it is not entirely clear whether PTSD existed in an undiagnosed state at the time that hypertension was first manifested.  The Board notes the Veteran's statements that he has increased heart rate when dealing with symptoms of PTSD, such as when in a crowd or when experiencing hypervigilance.  However, the evidence of record does not show any worsening in the Veteran's hypertension over time despite the occurrence of these PTSD symptoms.  The December 2013 VA examiner offered the opinion that the Veteran's hypertension was not caused or aggravated by his PTSD and was unable to find medical evidence suggesting a causal relationship between the two disabilities.  The examiner also provided a description of primary or essential hypertension as compared to secondary hypertension and the Board notes that the Veteran's long history of hypertension unaccompanied by other pathology and well-controlled by medication is consistent with the description of primary hypertension, a condition for which the medical community has found no clear causation as of yet.  Further, the VA psychologist opinion obtained in October 2014 accepted the findings of the December 2013 VA examination as authoritative, noting that hypertension is not a symptom of PTSD and is squarely within the area of expertise of a physical health care provider as opposed to a mental health care provider.  Despite the VA psychologist's error in referring to the claims file as including two medical opinions which were against a relationship between hypertension and PTSD, the Board accepts the October 2014 opinion as proper and representative of a mental health opinion on the matter.

For all of these reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension on a secondary basis as due to diabetes mellitus or PTSD.  Despite the Veteran's sincere belief that his PTSD in particular caused or aggravated his hypertension, he is not shown to have the necessary training or experience to offer an expert medical opinion.  The expert medical opinions of the December 2013 VA examiner and the October 2014 VA psychologist are both against any causal relationship between PTSD and the Veteran's hypertension.  The Board does note the statement in the treatment records in January 2012 that the Veteran's PTSD symptoms "could" cause or aggravate high blood pressure.  That statement, however, is not an opinion that PTSD did at least as likely or not cause or aggravate hypertension in this case, and it does not include a discussion of the Veteran's medical history or any rationale.  As such, it is entitled to very limited evidentiary weight in this matter and is outweighed by the more thorough and informed opinions of record.

In summary, the criteria for service connection for hypertension, to include as due to service, as manifested during the first year after service separation, or as secondary to service-connected diabetes mellitus or PTSD, have not been met.  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  The preponderance of the evidence being against the claim, the benefit of the doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension, to include as secondary to any service-connected disabilities, is denied.


REMAND

The Veteran also seeks an increased rating for residuals of a shell fragment wound, which is currently rated solely based on the scar and disfigurement rating criteria.  
The Veteran has asserted that he has pain associated with the wound area, more with the underlying musculature than with the scar itself.  He particularly reported pain when he was bending over or walking for a long period of time on a hard surface.  At the February 2012 hearing he described the scar as originally being a hole as big as the end of his little finger which resulted in a lot of probing but they were unable to remove the shrapnel because it was too close to his kidney.  He was unsure if the shrapnel was still inside him or not.  He stated that the scar from the wound is almost gone, but that he still experienced pain in the area after exertion.

The October 2013 Board remand instructed that the Veteran be afforded an "appropriate VA examination to ascertain the nature and severity of the residuals of his service-connected shell fragment wound of the left low back."  The examiner was to identify all residuals attributable to the injury in service, to include any scars, muscle, orthopedic, and neurological manifestations.  On remand the Veteran was provided an examination which assessed the severity of his scar and one which provided an orthopedic assessment of his low back, but did not indicate whether any of the manifested functional impairment was related to his shell fragment wounds.  As such, the Board finds that the prior directives were not satisfied as required by Stegall v. West, 11 Vet. App. 268 (1998).  In order to ensure that the specific development necessary for the Board's adjudication of this matter is undertaken on remand, the Board has provided additional information and instructions below.

As noted, the Veteran has been evaluated for his shell fragment wound residuals based entirely on his scar with no consideration or discussion of any underlying muscle group injury.  While the Veteran was afforded a VA examination of his low back, it is unclear if that had any relationship to his shell fragment wound claim, and the examination was orthopedic in nature, with no discussion of any muscle group injury.  The Board notes that the residuals of gunshot wounds and shell fragment wounds should always include an assessment of any muscle groups impacted by the trauma in accordance with the criteria of 38 C.F.R. §§ 4.55, 4.56, and 4.73.  An appropriate examination should be conducted on remand to assess any muscle group injury and the relevant rating criteria.

The question of entitlement to TDIU is necessarily impacted by the appeal for an increased disability rating.  Notably, prior to April 2009, the Veteran's only service-connected disabilities were the residuals of the shell fragment wound (rated as 0 percent or noncompensably disabling) and, as of March 2009, diabetes mellitus (rated as 10 percent disabling).  As such, the assessment of his shell fragment wound residuals is critical to determining the impact of service-connected disabilities on the Veteran's ability to work and his entitlement to TDIU prior to April 2009.  Such considerations should be included in any medical opinion obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination with respect to his shell fragment wound to the left low back.  The examiner should first define, to the extent that it is possible, based on the medical records, the Veteran's lay history, and the location of the scar, the specific muscle group or groups injured by the shell fragment.

Specifically, the examiner should address the severity of the current muscle group injuries, with reference to the rating criteria of 38 C.F.R. §§ 4.55, 4.56, and 4.73.  To the extent necessary, the history of the treatment provided should be obtained from the Veteran and included in the opinion offered.  The examination report should indicate the impact of the muscle injuries on any adjacent joints and any resulting limitation of motion. 

The examiner should address the Veteran's symptoms as described at hearing and in other statements with respect to back pain after bending or prolonged walking on hard surfaces and offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that these symptoms are related to or the result of the muscle group injury.

Finally, the examiner should address the impact of the Veteran's shell fragment wound residuals on his ability to work prior to April 2009, to include the combination of those effects with his diabetes in March 2009.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Then readjudicate the issues on appeal, to specifically include the claim of entitlement to TDIU prior to April 2009.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


